J-S29033-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
               Appellee                   :
                                          :
                  v.                      :
                                          :
WILLIAM PAUL SALTSMAN,                    :
                                          :
               Appellant                  : No. 1799 WDA 2014

              Appeal from the Order Entered April 22, 2014,
              in the Court of Common Pleas of Blair County,
           Criminal Division, at No(s): CP-07-CR-0000191-1987

BEFORE:    PANELLA, MUNDY, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                       FILED JUNE 16, 2015

     William Paul Saltsman (Appellant) appeals from the denial of the relief

requested in an “Application for Bail” and “Assertion for Immediate Bail

Hearing.” We affirm.

     The lower court summarized the history of this case as follows.

           On April 10, 1987, [Appellant] entered a guilty plea to
     murder in the first degree, robbery, kidnapping, possession of an
     instrument of crime and carrying a firearm without a license for
     his actions in kidnapping, robbing and killing 22 year old Robert
     J. Garlick.

           On June 8, 1987 [Appellant] filed a petition to withdraw
     guilty plea.     A pre-sentence investigation and psychiatric
     evaluation [were] conducted. On October 20, 1987, the court
     found that [Appellant] was competent to stand trial and could be
     held criminally responsible for the crimes charged. On October
     22, 1987[, the court] issued a lengthy opinion considering the
     merits of [Appellant’s] petition to withdraw guilty plea in light of
     the results of the pre-sentence investigation and psychiatric
     examination. [The court] denied the petition.



*Retired Senior Judge assigned to the Superior Court.
J-S29033-15


            On October 29, 1987[, Appellant] was sentenced for his
      heinous crimes to a term of life imprisonment on the charge of
      murder in the first degree. He also received sentences of 10 to
      20 years [of incarceration] each on the charges of robbery and
      kidnapping, concurrent to one another but consecutive to the life
      term and 2 ½ to 5 years [of incarceration] for each offense of
      possession of an instrument of crime and carrying a firearm
      without a license. The sentences for the latter two crimes were
      also to run concurrently to each other but consecutively to the
      10 to 20 years on the robbery and kidnapping charges. The
      sentence of life imprisonment began on October 29, 1987.
      [Appellant] filed a post-sentence motion to withdraw his guilty
      plea which was also denied.

Lower   Court   Opinion,   4/22/2014,     at   1-2   (unnecessary   capitalization

omitted).

      Appellant appealed. On June 20, 1988, a panel of this Court affirmed

Appellant’s judgment of sentence, and our Supreme Court denied his

petition for allowance of appeal on July 5, 1989. Commonwealth v.

Saltsman, 547 A.2d 440 (Pa. Super. 1988), appeal denied, 562 A.2d 826

(Pa. 1989). Thereafter, Appellant filed several unsuccessful PCRA petitions.

      On April 14, 2014, Appellant filed two documents with the lower court:

1) an Application for Bail, and 2) an Assertion for Immediate Bail Hearing.

The Application for Bail states the following, in its entirety:

      I William P. Saltsman, at this time do not challenge the legality
      of Sentence.
      18 4904 /s/ Wliliam Paul Saltsman

            I do however after years of sedulous Pro Se work have
      concluded that I have satisfied my Sentence.
            I also request/assert at this time my right to Bail under the
      U.S. and PA Constitution.



                                       -2-
J-S29033-15


            I William P. Saltsman command an immediate hearing
      and/or evidentiary hearing if any dispute arises in regards to this
      application for Bail. Alternative Relief to hearing will be oral
      arguments as to Bail Application and Sentence of Record.

Application for Bail, 4/14/2014 (verbatim).

      Appellant’s Assertion for Immediate Bail Hearing states, in its entirety,

“I William P. Saltsman, at this time under my Rights request immediate

hearing for my Bail Application under my Constitutional Rights of the U.S.

and PA Constitutions[.]” Assertion for Immediate Bail Hearing, 4/14/2014.

      On April 22, 2014, the lower court denied both motions.        Appellant

filed a notice of appeal to this Court. The lower court ordered a statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).               On

December 4, 2014, Appellant filed his statement, which set forth 17 issues

challenging both his guilty plea and sentence. The lower court then filed an

opinion in support of its denial of bail to Appellant.

      On appeal, Appellant sets forth four issues for our review.

      1. Whether the lower court erred in denying Appellant’s request
      for bail?

      2. Whether Appellant has satisfied his sentence to 191-1987?

      3. Whether Appellant was actually sentenced to a term of life
      imprisonment?

      4. Whether the state of Pennsylvania under Purdons has the
      authority to charge, convict, commit, or sentence [Appellant]?

Appellant’s Brief at 2.




                                      -3-
J-S29033-15


      In support of his claim that the court erred in failing to grant bail,

Appellant cites to a portion of Pa.R.Crim.P. 520(B). Appellant’s Brief at 7.

Appellant argues that “he has satisfied his sentence and that this is not a

capital case. He is therefore bailable.” Id.

      Pennsylvania Rule of Criminal Procedure 520 governs the right to bail

before verdict, and provides as follows.

      (A) Bail before verdict shall be set in all cases as permitted by
      law. Whenever bail is refused, the bail authority shall state in
      writing or on the record the reasons for that determination.

      (B) A defendant may be admitted to bail on any day and at any
      time.

Pa.R.Crim.P. 520. Thus, this rule applies only to requests for bail made prior

to a verdict being rendered. Because in 1987 Appellant pled guilty to and

was sentenced for, inter alia, first-degree murder, this rule does not provide

Appellant an avenue for relief. Accordingly, the court did not err in denying

Appellant’s request for bail.1

      We address Appellant’s next three issues together. Appellant argues

that he has satisfied his sentence because he believes that he was sentenced

to a term of 12 ½ to 25 years’ incarceration, which would have expired on

February 24, 2015. Appellant’s Brief at 7. Appellant also suggests that his

1987 guilty plea was entered into unknowingly and involuntarily because he

1
  Moreover, we observe that “[w]hen a defendant is found guilty of an
offense which is punishable by death or life imprisonment, the defendant
shall not be released on bail.” Pa.R.Crim.P. 521(a).


                                     -4-
J-S29033-15


did not know he was going to spend the rest of his life in prison with no

chance for parole. Id. at 7-8.    Appellant further contends his sentence is

illegal because there is no “statutory authorization” for the term “life”

imprisonment. Id. at 8. Appellant then goes on for several pages in his brief

citing purported authority for this proposition. Id. at 8-11. Finally, Appellant

contends that “Purdon’s is not legal evidence of the official version of

Pennsylvania Pamphlet Laws.” Id. at 11.

      These issues were not presented in Appellant’s Application for Bail or

Assertion for Immediate Bail Hearing.      It is well-settled that “[i]ssues not

raised in the lower court are waived and cannot be raised for the first time

on appeal.” Pa.R.A.P. 302(a).     Furthermore, “[a] party cannot rectify the

failure to preserve an issue by proffering it in response to a Rule 1925(b)

order.” Commonwealth v. Melendez-Rodriguez, 856 A.2d 1278, 1288

(Pa. Super. 2004). Thus, Appellant has waived these issues.

      Because Appellant has not presented this Court with any argument

convincing us the lower court erred in denying his request for bail, we affirm

the court’s order.2

      Order affirmed.




2
 To the extent Appellant is seeking relief available under the Post-Conviction
Relief Act, 42 Pa.C.S. §§ 9541-9545, his petition is facially untimely and no
exceptions are pled.


                                     -5-
J-S29033-15




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 6/16/2015




                          -6-